1 of 2

about:blank

 

lWWSDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK Doc #:

-- - ee eee eer Hr RH x ; ar Seac
UNITED STATES OF AMERICA : || DATE FILED: ate on

 

 

 

 

—_ Vv ‘s —_
ORDER

 

JOSHUA PEREZ,
19 Cr. 821 (KMW)
Defendant.

Defendant Joshua Perez seeks to proceed with a change of plea
proceeding via video or telephone conference instead of a personal
appearance in court. In view of the ongoing pandemic, video and
telephone conferencing has been employed by judges in the Southern
District of New York on numerous occasions. This Court finds that
any further delay in this proceeding would result in serious harm
to the interests of justice because this case has been pending for
more than a year and further delay would result in unnecessary
litigation. Proceeding by video or telephone conference with a
change of plea Fuethere justice without undue delay. See
§ 15002(b) (2) of the Coronavirus Air, Relief, and Economic

Security (“CARES”) Act.

5/24/2021, 9:02 AM
2 of 2

about:blank

During the change of plea proceeding, the Magistrate Judge
should allocute the defendant on his consent to proceed via video

or telephone conference.

SQ ORDERED:

Dated: New York, New York
May 2M, 2021

3 lidnkrm Ww, Work

THE HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

5/24/2021, 9:02 AM
